Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11,14-17, 19-21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0007795) in view of Nguyen (US 2021/0314750) and Van Wageningen (US 2008/0055068).
Regarding claims 1 and 28, Kim describes a user equipment (UE)/method for wireless communication (fig. 1A & para. 10, vehicle 3’s wireless communication router in detecting interference from a second vehicle), comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors (fig. 1A & para. 10, vehicle 3’s wireless communication router has processor(s) + memory for its operation) configured to: 
transmit a wireless in-vehicle network (wIVN) capability indication that indicates that the UE is associated with a vehicle that includes a wIVN (fig. 1A & abstract & para. 10, vehicle 3 requesting power adjustment to mitigate interference for platoon setup with other vehicles comprising same communication routers (wIVN capability)).
Kim fails to further explicitly describe:
receive a response to the wIVN capability indication from another UE; and 
provide configuration information to a wIVN control unit of the vehicle associated with configuring the wIVN based at least in part on the response.
Nguyen also describes vehicular data communication for intra platoon communications to measure & mitigate interferences (abstract, 49-50 & 53), further describing:
receive a response to the wIVN capability indication from another UE; and provide configuration information to a wIVN control unit of the vehicle associated with configuring the wIVN based at least in part on the response (fig. 10 step 332, vehicle V2 provide feedback (response to the wIVN capability indication) back to vehicle V1 for V1’s adjustment control of its power transmission (its wIVN control unit)).
It would be obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the vehicle receiving request for power adjustment in Kim to provide feedback/response to sender for configuration as in Nguyen.
The motivation for combining the teachings is that this implementation enables a highly secured intra-platoon communication with manageable resource allocations (Nguyen, para. 35).
Kim and Nguyen combined fail to further explicitly describe:
transmitting, using an application layer message, a wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN.
Van Wageningen also describe vehicle-to-vehicle communication (fig. 6-8), further describing:
transmitting, using an application layer message, a wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN (para. 94-95, communication devices installed in each vehicle communicating via application layer for communication between mobile nodes 10, 12, 14, 16, which are cars in car-to-car communication, para. 132. Each communication device receives & stores arriving message sent by one another comprising information such as respective network ID # of neighboring node (car), see claim 7 in view of 1). 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Kim and Nguyen to transmit using an application message wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN as in Van Wageningen.
The motivation for combining  the teachings is that this mitigates network performance from collapsing under the number of access collisions (Van Wageningen, para. 8).

Regarding claims 14 and 30, Kim describes a UE for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (fig. 1A & para. 10 or 25, vehicle 1’s wireless communication router has processor(s) + memory for its operation) configured to: 
receive a wireless in-vehicle network (wIVN) capability indication that indicates that another UE is associated with a vehicle that includes a wIVN (fig. 1A & abstract & para. 10, vehicle 1 receiving vehicle 3’s request for power adjustment to mitigate interference for platoon setup with other vehicles comprising same communication routers (wIVN capability)).; and 
Kim fails to further explicitly describe:
transmit a response to the wIVN capability indication to the other UE.
Nguyen also describes vehicular data communication for intra platoon communications to measure & mitigate interferences (abstract, 49-50 & 53), further describing:
transmit a response to the wIVN capability indication to the other UE (fig. 10 step 332, vehicle V2 provide feedback (response to the wIVN capability indication) back to vehicle V1 for V1’s adjustment control of its power transmission (its wIVN control unit)).
It would be obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the vehicle receiving request for power adjustment in Kim to provide feedback/response to sender for configuration as in Nguyen.
The motivation for combining the teachings is that this implementation enables a highly secured intra-platoon communication with manageable resource allocations (Nguyen, para. 35).
Kim and Nguyen combined fail to further explicitly describe:
transmitting, using an application layer message, a wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN.
Van Wageningen also describe vehicle-to-vehicle communication (fig. 6-8), further describing:
transmitting, using an application layer message, a wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN (para. 94-95, communication devices installed in each vehicle communicating via application layer for communication between mobile nodes 10, 12, 14, 16, which are cars in car-to-car communication, para. 132. Each communication device receives & stores arriving message sent by one another comprising information such as respective network ID # of neighboring node (car), see claim 7 in view of 1). 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Kim and Nguyen to transmit using an application message wIVN capability indication that indicates that the UE is associated with a vehicle that includes a wIVN as in Van Wageningen.
The motivation for combining  the teachings is that this mitigates network performance from collapsing under the number of access collisions (Van Wageningen, para. 8).
Regarding claims 2 and 25, Kim and Nguyen combined describe:
the wIVN capability indication is transmitted/received using an application layer message in a device-to-device (D2D) communication (Nguyen para. 13, V2X, V2V, etc. messaging using application-layer messages).
Regarding claims 3 and 26, Kim and Nguyen combined describe:
wherein the wIVN capability indication is transmitted/received using an application layer message in a cellular vehicle-to-everything (C-V2X) network (Nguyen para. 13, V2X, V2V, etc. messaging using application-layer messages 3GPP 5G (cellular)).
	Regarding claims 4 and 27, Kim describes:
wherein the wIVN capability indication is transmitted/received in at least one of a basic safety message (BSM), a cooperative awareness message (CAM), or a combination thereof (fig. 1 & para. 25, messaging between vehicles in vicinity = CAM).
Regarding claims 5, 15 and 29, Kim describes:
wherein the wIVN capability indication includes a set of parameters that indicate a requested usage for the wIVN (fig. 1A& abstract & para. 10, vehicle 3’s parameterized messaging requesting power adjustment (requested usage) to mitigate interference for platoon setup with other vehicles comprising same communication routers (wIVN capability)).
Regarding claims 6 and 16, Kim and Nguyen combined describe:
wherein the response indicates acceptance of the set of parameters, rejection of the set of parameters, a different set of parameters, or a combination thereof (Nguyen fig. 10 #332 & para. 85-87, feedback to vehicle V1 for its TX power adjustment (parameters) = either acceptance of set of parameters or a different set of parameters)).
Regarding claims 7 and 17, Kim describes:
wherein the wIVN capability indication includes a set of parameters that indicate at least one of: 
a requested transmit power for the wIVN (fig. 1A& abstract & para. 10, vehicle 3 sending parameterized message requesting power adjustment).
Regarding claims 9 and 19, Kim and Nguyen combined describe:
wherein the memory and the one or more processors are further configured to transmit, to the other UE, a preliminary set of wIVN parameters, wherein the preliminary set of wIVN parameters comprises at least one of: 
a set of capability parameters indicating at least one operating capability of the wIVN (Nguyen fig. 10 #305 & para. 87, vehicle one transmits in step 305 using the TX power adjustment (parameters indicating operating capability of the wIVN)
Regarding claims 10 and 20, Kim and Nguyen combined describe:
wherein the wIVN capability indication includes the preliminary set of wIVN parameters (Nguyen fig. 10 & para. 87, adjusted power of next transmission in step 305 until the next round/period of power adjustment (= preliminary)).
Regarding claims 11 and 21, Kim and Nguyen combined describe:
wherein the preliminary set of wIVN parameters is transmitted to the other UE based at least in part on the response, wherein the response includes a request for preliminary parameters (fig. 10 & par. 87, transmission with adjusted power (preliminary set of wIVN parameters) in response to feedback for TX power adjustment (request for preliminary parameters of power setting) in step 332).

Allowable Subject Matter
Claims 8, 12-13, 18, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to further explicitly describe:
wherein the memory and the one or more processors are further configured to: 
receive, from the other UE, a proposed set of parameters for the wIVN; 
determine that the proposed set of parameters is supported by the wIVN; 
transmit a wIVN parameter acceptance message to the other UE to indicate acceptance of the proposed set of parameters; and 
provide an indication of the proposed set of wIVN parameters to the wIVN control unit.
Regarding claim 12, the prior art fails to further explicitly describe: 
wherein the memory and the one or more processors are further configured to: 
receive, in the response, an initial proposed set of wIVN parameters for compatible operation by the wIVN; 
determine that the initial proposed set of wIVN parameters is not supported by the wIVN; and 
transmit a wIVN parameter rejection message to the other UE to indicate rejection of the initial proposed set of wIVN parameters.
Regarding claim 22, the prior art fails to further explicitly describe: 

wherein the memory and the one or more processors are further configured to: 
transmit, in the response, an initial proposed set of wIVN parameters for compatible operation by the wIVN; and 
receive a wIVN parameter rejection message from the other UE that indicates rejection of the initial proposed set of wIVN parameters by the other UE.
Regarding claim 18, the prior art fails to further explicitly describe: 
wherein the memory and the one or more processors are further configured to: 
transmit, to the other UE, a proposed set of parameters for the wIVN, wherein the UE is associated with another vehicle that includes another wIVN; 
receive a wIVN parameter acceptance message from the other UE that indicates acceptance of the proposed set of parameters; and 
provide configuration information to a wIVN control unit of the other vehicle associated with configuring the other wIVN based at least in part on the wIVN parameter acceptance message.
Regarding claim 24, the prior art fails to further explicitly describe:
wherein the memory and the one or more processors are further configured to: 
receive, from the other UE, a location indication that indicates a current location of the other UE and a trajectory indication that indicates at least one of a current trajectory of the other UE, a predicted trajectory of the UE, or a combination thereof; 
determine, based at least in part on at least one of the wIVN capability indication, the location indication, the trajectory indication, or a combination thereof, that operation of the wIVN presents a potential conflict with operation of another wIVN, wherein the UE is associated with another vehicle that includes the other wIVN; and 
provide configuration information to a wIVN control unit of the other vehicle associated with configuring the other wIVN based at least in part on at least one of the wIVN capability indication, the location indication, the trajectory indication, or a combination thereof.
	For any of the above objected to claims, the closest prior art additionally found Wu (US 2018/0278385) describing mitigating inter-platoon interference (title), of same assignee, in combination, fail to render any of such dependent claims’ additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US 2020/0329352) describing UE=to-UE capability info transfer using application layer (fig. 4 & para. 8), and Belleschi (US 2020/0170059) describing capability signaling using sidelink (title) via V2X & V2P (fig. 1),).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469